ORDER

BRYSON, Circuit Judge.
LCDR Alberta Rose Josephine Jones moves for a “stay and enforcement of rules of appellate procedure” and for an extension of time to file her briefs.
On December 16, 2003, we granted in part Jones’s fourth request for an extension of time to file her brief.* In our December 16 order we stated that Jones’s brief was due on February 17, 2004. We also stated that “[n]o further extensions will be granted and if the briefs are not filed within that time, Jones’s appeals will be dismissed.”
When the court states “no further extensions,” it means it. These words are not lightly or routinely added to orders. Because Jones did not file her briefs within the explicit deadline set by the court in its December 16, 2003 order, the motions are denied and the appeals are dismissed. See Julian v. Zeringue, 864 F.2d 1572 (Fed. Cir.1989) (court may dismiss for failure to file a brief).
Accordingly,
IT IS ORDERED THAT:
(1) Jones’s motions are denied.
(2) These appeals are dismissed.
(3) Each side shall bear its own costs.

 Jones received extensions totaling 165 days. In the second and third orders, Jones was warned that no further extensions should be anticipated.